This is an appeal from an order of the circuit court, sitting in equity, overruling demurrers of the superintendent of banks to a petition filed by the county of Jefferson, under section 6312 of the Code of 1923, to establish a claim against the assets of the Southside Bank, in process of administration and liquidation by the appellant.
The decree is not final and is not such an interlocutory decree as will support an appeal under section 6079 of the Code. The appeal, therefore, must be dismissed. The major question argued, however, seems to have been settled against the contention of the superintendent of banks in Montgomery, Superintendent of Banks, v. State et al., ante, p. 296,153 So. 394.
Appeal dismissed.
GARDNER, THOMAS, and KNIGHT, JJ., concur.